Citation Nr: 1620962	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  07-20 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	 James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1975.

This appeal comes to the Board of Veteran's Appeals (Board) from a July 2008 rating decision by the Department Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was previously before the Board in November 2009, at which time it denied entitlement to service connection for a neck disorder and bilateral hearing loss. However, in June 2010, the parties moved the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the Board's November 2009 decision that denied entitlement to service connection for a neck disorder and bilateral hearing loss. With the Court's remand directives in mind, in a June 2011 decision, the Board denied the issue of entitlement to service connection for a neck disorder and remanded the issue of bilateral hearing loss for an additional VA examination. As for the issue of entitlement to service connection for bilateral hearing loss, in accordance with the July 2011 remand directives, the Veteran was afforded a VA audiological examination in August 2011. Therefore, the issue of bilateral hearing loss has been returned to the Board for appellate review. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As for the issue of entitlement to service connection for a neck disorder, since the June 2011 Board decision, the parties again moved the Court to vacate and remand the June 2011 decision by the Board. As a result, the Board remanded the matter in a December 2012 decision, and, in accordance with the December 2012 remand directives, an addendum opinion was obtained in January 2013. However, the Board again remands this issue for further development.

A video conference hearing was held in June 2009 in Jackson, Mississippi, before a Veterans Law Judge sitting in Washington DC. A copy of the transcript of that hearing is of record. However, the Veterans Law Judge is no longer employed by the Board. In August 2012, the Board informed the Veteran of that situation and noted that when a Veterans Law Judge holds a hearing, the law requires that Judge to participate in the decision on the appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.202 (2015). Therefore, the Board offered the Veteran another hearing and explained his options. Yet, in August 2012, the Veteran declined the offer of another hearing. Accordingly, the Board will consider the evidence of record.

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.

The issue of entitlement to service connection for a neck disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had excessive noise exposure during service.

2. The Veteran is competent to report having experienced hearing loss since service, and credibly reported such hearing loss.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In this case, as to the claims of service connection for hearing loss, the Board is granting in full the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Entitlement to Service Connection for a Bilateral Hearing Loss Disability

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability. For the reasons stated below, the Board finds that service connection for a bilateral hearing loss disability is warranted.

As required under the first prong of Shedden, the Veteran has current bilateral hearing loss disability.

Medical diagnosis of hearing loss disability is measured with a numerical criteria as defined by pertinent VA regulation. With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A VA audiological exam was conducted in February 2009. The Veteran's auditory puretone thresholds measured as follows for both ears:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
55
95
RIGHT
5
15
35
85
95

The Veteran's February 2009 VA examination also returned a speech recognition score of 74 percent for the left ear's Maryland CNC Test and 58 percent for the right ear's Maryland CNC Test. The examiner concluded that the data was consistent with sensorineural hearing loss in both ears. 

Given the criteria set forth in 38 C.F.R. § 3.385, the Veteran meets the criteria for bilateral hearing loss disability. The Veteran's results measured above 40 decibels for the 3000 Hz and 4000 Hz frequencies in both ears. Moreover, the Veteran's speech recognition scores resulted in  percentages of less than 94 percent in both the right and left ears.

An additional audiological exam was conducted in August 2011. Again, the examination indicates bilateral hearing loss disability. The Veteran's auditory puretone thresholds measured as follows for both ears:







HERTZ



500
1000
2000
3000
4000
LEFT
25
25
30
60
105
RIGHT
25
25
45
80
95

The Veteran's August 2011 VA examination also returned a speech recognition score of 72 percent for the left ear's Maryland CNC Test and 76 percent for the right ear's Maryland CNC Test. Again, the examiner concluded that the data was consistent with sensorineural hearing loss in both ears. 

Given the criteria set forth in 38 C.F.R. § 3.385, the Veteran meets the criteria for bilateral hearing loss disability. The Veteran's results measured above 40 decibels for the 2000 Hz, 3000 Hz, and 4000 Hz frequencies in the right ear, and above 40 decibels for the 3000 Hz and 4000 Hz frequencies in the left ear. Moreover, the Veteran's speech recognition scores resulted in percentages of less than 94 percent in both the right and left ears.

Thus, given the medical evidence of record, the Board finds that the first prong for Shedden has been met. 

As to the second prong of Shedden, in-service incurrence or aggravation of a disease or injury, the Board finds the Veteran to be a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. The Veteran contends that his hearing loss began in service. The Veteran asserts that he was exposed to acoustic trauma in-service. At the June 2009 video conference hearing, the Veteran testified that he was exposed to acoustic trauma when an "artillery simulated round that went off a couple feet from me. King-sized firecracker's all I can describe it, but when it went off it was like just a couple feet from my head. We were on training maneuvers and somebody tossed this thing in the tent that I was in." The Veteran recalled that this occurred sometime in 1972. 

The Veteran's DD-214 shows that the Veteran served as a telephone installer and lineman. However, the Veteran's DD-214 also shows that the Veteran obtained a National Defense Service Medal and an Armed Forces Expeditionary Medal.

Moreover, the Veteran's assertions are corroborated by his military personnel record, and his service treatment records. The Veteran's service treatment record contains an audiogram from March 1973. The audiogram produced the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
--
45
RIGHT
25
25
20
--
40

Speech recognition scores from the March 1973 examination are not available. A note from Dr. B. R. B., M.D., dated March 1973, finds that, "[a] bilateral sensorineural loss is present, perhaps secondary to noise trauma . . . ." Given the criteria set forth in 38 C.F.R. § 3.385, the Board notes that the Veteran's results indicate hearing loss, with the 40 Hz frequencies measuring at above 40 decibels or above in both ears. Therefore, the Veteran's service treatment records indicate in-service bilateral hearing loss.

Although a service treatment record dated December 1974 indicates no hearing loss, as will be discussed further below, the Board does not see why one examination should be considered as more reliable than the other. Therefore, resolving reasonable doubt in the Veteran's favor, the Board weighs the March 1973 examination, and concedes the in-service occurrence of bilateral hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

Thus, Board finds the Veteran to be both a credible and competent historian of his experiences and associated acoustic trauma in service. See id., 492 F.3d at 1377. Based on his DD-214, reports of loud noise exposure, and March 1973 service treatment record, the Board finds that the Veteran's contentions regarding his in service noise exposure are consistent with the circumstances of his service and credible. 38USCA § 1154(a) (West 2002).Thus, the Board concedes in-service noise exposure and an in-service incurrence or aggravation of a disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Addressing the third prong of Shedden, nexus between the current disability and conceded in-service noise exposure, the Board considers the service treatment records, the VA medical examination opinions, and the lay testimony provided in the record.

The Veteran was given an audiogram pre-induction in February 1970. The audiogram produced the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
0
--
30
RIGHT
5
5
5
--
20

Speech recognition scores from the February 1970 examination are not available. Given the criteria set forth in 38 C.F.R. § 3.385, the Board notes that the Veteran's results do not indicate bilateral hearing loss. 

However, as previously noted, the Veteran received an in-service audiological examination in March 1973, with results indicating bilateral hearing loss. In conjunction with the audiogram results is a note from Dr. B. R. B., M.D., dated March 1973, that finds, "[a] bilateral sensorineural loss is present, perhaps secondary to noise trauma and/or an auto accident[,]" which occurred while in-service. See service treatment records (confirming that he was involved in a motor vehicle accident in 1972).

However, the Board also notes a December 1974 audiogram. The audiogram produced the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
--
25
RIGHT
15
5
5
--
10

Speech recognition scores from the December 1974 examination are not available. Given the criteria set forth in 38 C.F.R. § 3.385, the Board the Veteran's results do not indicate bilateral hearing loss, and the August 2011examiner finds that this examination indicates that the Veteran had normal hearing in December 1974.


In addition to service treatment records, the Board considers the opinion of VA examiners in determining the etiology of the Veteran's current hearing loss. After a review the Veteran and the claims file, the February 2009 VA examiner opined that, "[b]ased upon the fact that the hearing was normal in December 1974 and he left the military three months later, in this audiologist's opinion, this patient's hearing loss is less likely as not caused by or a result of noise exposure in the military." However, the examiner failed to consider the March 1973 in-service audiological examination, and instead noted that only the February 1970 and December 1974 evaluations were available.

Therefore, in July 2010, a VA addendum opinion was provided. The VA examiner noted the March 1973 audiogram and results, and opined that the responses "were elevated compared to the 12/18/1974 examination, these results are felt to be elevated."

Furthermore, an additional VA examination and opinion was provided in August 2011. The examiner noted that the patient reports decreased hearing, with no noise exposure prior to the military, and in-service noise exposure to include gunfires, grenades, and artillery. The August 2011 VA examiner acknowledged the March 1973 audiogram results, and reasoned that because the December 1974 examination shows better hearing, this suggests that the March 1973 "test results possibly were elevated." Therefore, the August 2011 examiner opined that, "[i]n this audiologist's opinion, based upon the normal hearing that was exhibited in 12/1974, only 3 months prior to discharge, this patient's hearing loss is less likely as not due to or the result of noise exposure in the military."

While the Board considers the all of the VA opinions of record, the Board must weigh and contemplate the opinions against the evidence contained within the entirety of the claims file. The VA examiners opined that it is less likely as not that the Veteran's current bilateral hearing loss was caused by or a result of the Veteran's military service, reasoning that the March 1973 examination results appear to be elevated, with the December 1974 results showing normal hearing. However, besides the assertions that the March 1973 examination is "possibly" elevated, and appears elevated compared to the December 1974 results, the examiners do not give a complete reason for why one examination should be considered over the other. In other words, the record remains unclear as to why the March 1973 examination results appears to be elevated and unreliable, as opposed to the results of the December 1974 examination being deflated and unreliable. Thus, following a review of the medical evidence of record, the Board finds the medical evidence to be of at least equal weight, and resolves all reasonable doubt in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, the Board finds that there is evidence of manifestation in service.

Nevertheless, the Board is reminded that service connection for the recognized chronic disease can also be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, there is evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.307(a)(3); 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). At the June 2009 hearing, the Veteran asserted that he got treatment for his hearing and ringing in the ears in-service in 1973, and that he has had hearing problems since service. He testified,"[a]fter I got out of service, I was told I had to live with it." The Board finds the Veteran's lay statements of record to be credible and competent evidence of continuity of symptomatology. Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service and resolving any reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current hearing disability and his in-service experience. See 38 C.F.R. §§ 3.303(b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Accordingly, the Board recognizes the Veteran's current bilateral hearing loss disability and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for a bilateral hearing loss disability is granted.


REMAND

The Veteran seeks service connection for a neck disorder. The Veteran claims that his neck disorder was incurred during service when he was involved in a motor vehicle accident and had whiplash. 

A VA magnetic resonance imaging (MRI) of the Veteran's cervical spine in 2007 showed cervical disc disease, multiple levels and some cervical stenosis. He was also diagnosed with cervical radiculopathy. See VA treatment records dated in June 2007. A VA examination in February 2009 also provided the diagnosis of multi level cervical degenerative disc disease with cervical stenosis.

The Veteran's service treatment records confirm that he was involved in a motor vehicle accident in 1972, and that he was treated for whiplash and dizziness, and issued a collar. Furthermore, service treatment records indicate treatment for whiplash and neck pain on several occasions in December 1972 and January 1973, with a December 1972 treatment note showing muscle spasms that increased with flexion. However, the Veteran's exit examination in December 1974 does not show any complaints of a neck injury or pain.

Post-service, the Veteran has reported having continuity of neck symptomatology. Yet, the first report of neck problems since service was not until January 1992. In January 1992, the Veteran reported several years of neck pain, was diagnosed with chronic neck pain, and was given an X-ray of the cervical spine that revealed some increased density on the lateral view projecting over the anterior arch of C1 vertebral body. However, the Board notes that the complaints of neck symptomatology in 1992 date to approximately 17 years after the Veteran's discharge from service.

In June 2011, the Board denied the claim, and in February 2012, upon a joint motion, the Court vacated and remanded the Board's decision to consider the Veteran's submitted internet articles concerning medical evidence that degenerative disc disease can be caused or accelerated. Accordingly, an addendum opinion was provided in January 2013. 

However, despite the Board's previous findings, and upon review of the totality of the record, the Board reconsiders the claim and considers anew the Veteran's assertions as to his continued neck pain and symptomatology since service. Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").The Board finds the Veteran to be a reliable historian of his experiences and perceived pain since service. See id.; see also Jandreau, 492 F.3d at 1377. Therefore, the Board has determined that an additional addendum opinion is necessary to address the Veteran's perceived neck pain since service, his current diagnoses, and the proximal documentation and treatment of the neck pain. 

Accordingly, the Board remands the matter for a VA addendum opinion. The Board directs the examiner's attention to the Veteran's testimony as to the in-service injury and proximal documentation and treatment, along with the Veteran's assertions and testimony. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records associated with the Veteran's neck disorder. Should they exist, associate such records with the electronic claims file.

2. Following completion of the above directive, arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the January 2013 VA addendum opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum.. The examiner must note that the claims file and this remand have been reviewed. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

The examiner is to answer the following questions: 

(a) Given the current neck diagnoses, is it at least as likely as not (a fifty percent probability or greater) that the Veteran could have waited the amount of time that he did before seeking treatment and care for the claimed neck pain? 

(b) Is it as likely as not that the current neck disability was the result of or aggravated by an in-service injury?

When considering these questions, the examiner is to carefully consider the lay statements of record, in addition to all service treatment records, and VA treatment records. Particularly, of record are lay statements from the Veteran's June 2009 video conference hearing noting continued symptomatology since service. The examiner is to address both the Veteran's perceived neck pain since service and the first report of continued neck symptomatology and chronic neck pain in the January 1992 VA treatment record.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Review the claims file and examination report to ensure compliance with this remand. 

4. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. If the benefit on appeal remains denied, furnish the Veteran and his representative with an SSOC, and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


